DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I, claims 1-26, in the reply filed on 8/25/2022 is acknowledged. Further, Applicant’s election of the species that “the film exhibits an oxygen transmission rate (OTR) when measured in accordance with ASTM F1927-14 of below 200 cc/m2/24 hr at a relative humidity (RH) of 85%” is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim 27-28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 2-5 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 2 recites the broad recitation “(a) a modulus of elasticity in the machine direction (MD) of above 1500N/mm2”, and the claim also recites “preferably above 1750N/mm2, preferably above 2000N/mm2… most preferably above 2400N/mm2” which are the narrower statement of the range/limitation.  Claim 2 contains similar issue with regard to the recitation of (b), (c), and (d) of the claim.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. For purpose of examination, the examiner considers the feature introduced by such narrower language are not required. 
Further regarding claim 2, the phrases "for example" at line 6 and line 10 renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). For purpose of examination, the examiner considers the limitation(s) following the phrase "for example" are not required.
Claims 3-5 are rejected due to their dependency of claim 2. 
Appropriate clarification and correction are required. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-26 are rejected under 35 U.S.C. 103 as being unpatentable over WO2013/041469 to Lorenzetti et al. (“Lorenzetti”). 
Regarding claims 1, 14, 16 and 20, Lorenzetti teaches a multi-layer polymeric film substrate (page 7, lines 21-32, page 8, lines 1-19, page 10, lines 17-22) comprising 
- at least a core layer (page 7, lines 21-23, the polyolefin core layer, meeting the claimed limitations of instant claim 14), and 
- a coextruded oxygen barrier layer (page 8, lines 1-19, page 14, lines 14-19, page 15, lines 4-5, the oxygen barrier layer is coextruded with the polyolefin core layer, and the oxygen barrier layer is of EVOH, meeting the claimed limitations of instant claim 20). 
Lorenzetti teaches a multi-layer polymeric film exhibits an oxygen transmission rate (OTR) of lower than 25 cm3/m2/24 hr (i.e., which equals to 25 cc/m2/24 hr) at a relative humidity (RH) of 90% (page 8, lines 4-6), which an oxygen transmission rate (OTR) range overlaps with the instantly claimed range of below 200 cc/m2/24 hr at a relative humidity (RH) of 85% of claim 1, and which range overlaps with the instantly claimed range of below 400 cc/m2/24 hr at a relative humidity (RH) of 90% of instant claim 16. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  MPEP 2144.05. 
Regarding claims 2-5, Lorenzetti teaches its multi-layer polymeric film having modulus of elasticity in the machine direction (MD) of 2626 MPa (see Table 2, for example, examples 1a, i.e., which is about 2626 N/mm2 if converted), which falls within and overlaps with the instantly claimed range of modulus of elasticity in the machine direction (MD) of above 1500 N/mm2. Lorenzetti further teaches its multi-layer polymeric film having modulus of elasticity in the transverse direction (TD) of 3041 MPa (see Table 2, for example, examples 1a, i.e., which is about 3041 N/mm2 if converted), which falls within and overlaps with the instantly claimed range of modulus of elasticity in the machine direction (MD) of above 1500 N/mm2. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  MPEP 2144.05.
Lorenzetti is silent as to its multi-layer polymeric film’s shrinkage properties in the machine direction (MD) and in the transverse direction (TD), as instantly claimed in claims 2-5.  However, it is expected that the multi-layer polymeric film of Lorenzetti would possess same or similar shrinkage properties in the machine direction (MD) and in the transverse direction (TD) as instantly claimed multi-layer polymeric film (as in instant claims 2-5), because the multi-layer polymeric film of Lorenzetti and the instantly claimed multi-layer polymeric film are identical or substantially identical in layers structural configuration, and are identical or substantially identical in composition for each respective layers (as discussed above, i.e., having a core layer of polyolefin layer, such as bi-oriented polypropylene/BOPP, and having a coextruded oxygen barrier layer of EVOH, see page 19, lines 9-11 page 15, lines 4-5 Lorenzetti, which is the same as that of the instantly claimed multi-layer polymeric film, see instant claims 14-15 and 20). "Products of identical chemical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. See MPEP 2112. 01.   Once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the examiner presents evidence or reasoning tending to show inherency, the burden shifts to the applicant to show an unobvious difference. See MPEP 2112.
Regarding claim 6, Lorenzetti teaches suitable material for its core layer of the film include polypropylene homopolymer (page 8, lines 8-11), which encompasses pure isotactic homopolymer, and considered as meeting the claimed limitations.  
Regarding claims 7-10 and 13, all those claims contain process limitations with regards to the specific stretch process and conditions during manufacture of the film substrate. It is the examiner’s position that the recited process does not result in a patentably distinctive structural difference in the resultant film.  Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.  See MPEP 2113.  [E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.       
Regarding claims 11-12, and 18-19, those claims define various properties of the claimed multi-layer polymeric film substrate. Lorenzetti is silent as to its multi-layer polymeric film’s crystal structure, crystallinity properties (as in claims 11, 12), and is silent as to its multi-layer polymeric film’s wide angle haze and gloss value (as in claims 18, 19).  However, it is expected that the multi-layer polymeric film of Lorenzetti would possess same or similar properties as instantly claimed multi-layer polymeric film (as in instant claims 11-12 and 18-19), because the multi-layer polymeric film of Lorenzetti and the instantly claimed multi-layer polymeric film are identical or substantially identical in layers structural configuration, and are identical or substantially identical in composition for each respective layers (as discussed above, i.e., having a core layer of polyolefin layer, such as bi-oriented polypropylene/BOPP, and having a coextruded oxygen barrier layer of EVOH, see page 19, lines 9-11 page 15, lines 4-5 Lorenzetti, which is the same as that of the instantly claimed multi-layer polymeric film, see instant claims 14-15 and 20). "Products of identical chemical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. See MPEP 2112. 01.   Once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the examiner presents evidence or reasoning tending to show inherency, the burden shifts to the applicant to show an unobvious difference. See MPEP 2112.
Regarding claim 15, Lorenzetti teaches suitable material for its core layer includes bi-oriented polypropylene/BOPP (page 19, lines 9-11).  
Regarding claim 17, Lorenzetti teaches selected suitable transparent material for its the film substrate (page 13, lines 5-7). 
Regarding claim 21, Lorenzetti teaches as in one of its embodiments a multi-layer polymeric film substrate, wherein the thickness of the barrier layer (EVOH layer) is about 0.4 µm to 1.0 µm (page 8, lines 30-32), which range overlaps with the instantly claimed range of from about 0.1 µm to about 5 µm. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  MPEP 2144.05.
Regarding claim 22, Lorenzetti teaches the thickness of the film is about up to 20 µm (page 9, lines 8-10), which range overlaps with the instantly claimed range of from about 10 to about 240 µm. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  MPEP 2144.05.
Regarding claim 23, Lorenzetti teaches its film substrate is provided with a functional and/or aesthetic coating (page 8, lines 25-29, page 12, lines 11-15, any coating is considered as being aesthetic coating meeting the claimed limitations).  
Regarding claim 24, Lorenzetti teaches its film substrate is provided with one or more sealable skin layers (page 15, lines 24-28, page 19, lines 19-28, page 20, lines 15-18).  
Regarding claim 25, Lorenzetti teaches a sealed package formed at least in part from the multi-layer polymeric film substrate (page 13, lines 21-32, page 20, lines 19-29). 
Regarding claim 26, Lorenzetti teaches an article of commerce wrapped or packaged in a material comprising the multi-layer polymeric film substrate (page 11. Ines 7-10, page 13, lines 21-32, page 20, lines 19-29).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAN LAN whose telephone number is (571)270-3687. The examiner can normally be reached Monday - Friday 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 5712728935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAN LAN/Primary Examiner, Art Unit 1782